STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                       NO.    2022    KW    0333

VERSUS


TRESSIE         LUCINDA         NEWBERRY                                               JULY    18,    2022




In   Re:          Tressie           Lucinda        Newberry,       applying        for        supervisory
                  writs,          19th     Judicial        District      Court,        Parish        of   East
                  Baton         Rouge,     No.    09- 13- 0206.




BEFORE:           HOLDRIDGE,           PENZATO,      AND    LANIER,      JJ.


        WRIT          DENIED.       This     action     does      not    preclude        relator          from

filing      an         application          for     postconviction             relief    alleging          the
ground      of        factual      innocence.        See    La.   Code    Crim.    P.    art.    926. 2.


                                                       GH
                                                      AHP
                                                      WIL




COURT      OF    APPEAL,          FIRST    CIRCUIT




            I .
        DEPUTY
                  7         0
                        CLERK     OF   COURT
                      FOR   THE    COURT